           Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 1 of 8. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



      ANTHONY HILE                              *       Case No.
      139 Shady Lane
      Russells Point, Ohio 43348                *       Judge

                                   Plaintiff,   *       COMPLAINT; JURY DEMAND
      v.                                                ENDORSED HEREON
                                                *
      NISSIN BRAKE OHIO, INC.                           Francis J. Landry (0006072)
      1901 Industrial Drive                     *       Katherine A. Pawlak (0086885)
      Findlay, Ohio 45840                               WASSERMAN, BRYAN, LANDRY
                                                *        & HONOLD LLP
                                                        1090 W. South Boundary St
                                                *       Suite 500
                                 Defendant.             Perrysburg, Ohio 43551
                                                *       Telephone: (419) 243-1239
                                                        Facsimile: (419) 243-2719
                                                *       Flandry308@aol.com
                                                        kpawlak@wblhlaw.com
                                                        Attorneys for Plaintiff
                                                        Anthony Hile
                            *      *     *   *   *   *             *    *
                                        JURISDICTION

1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331, 1337, 1343, 2201

and 2202. This is an action for a violation of 29 U.S.C. 621 et seq., known as the Age

Discrimination in Employment Act. Jurisdiction of this Court is also invoked pursuant to the

Americans with Disabilities Act and the ADAAA, 42 U.S.C. Sections 12101 et seq. This action,

in part, is one for money damages, reinstatement, and liquidated damages resulting from an alleged

unlawful termination of employment. Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission and Ohio Civil Rights Commission on the basis of



                                                    1
        Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 2 of 8. PageID #: 2




disability and age, charge number 22A-2020-00940c. On October 22, 2020, the district director

of the EEOC notified Plaintiff of his right to file suit within ninety days in an appropriate federal

district court, attached hereto as Exhibit A. This Court’s supplemental jurisdiction is also invoked

over a state law claims of disability discrimination and invasion of privacy.

                                            PARTIES

2.     Plaintiff, Anthony Hile (“Plaintiff” or “Hile”), is a citizen of the United States and a

resident of the City of Russells Point, State of Ohio, who was employed by Defendant from April

27, 2014 until his termination on October 7, 2019. At all times material hereto, Plaintiff was an

employee of an employer within the meaning of the Age Discrimination in Employment Act,

Americans with Disabilities Act Amendments Act and Chapter 4112 of the Ohio Revised Code in

that it employed at all times material hereto more than twenty (20) employees.

3.     Defendant is a corporation with a place of business in the City of Findlay, State of Ohio.

Defendant at all times had more than twenty (20) employees and was also an employer within the

meaning of the Age Discrimination in Employment Act, the Americans with Disabilities Act

Amendments Act and Ohio Revised Code Section 4112.01.

                                    NATURE OF THE CASE

4.     Plaintiff began his employment with Defendant in April of 2014.

5.     Plaintiff was employed most recently as a Line Leader on second shift Materials.

6.     Plaintiff performed his job well, and was promoted to Line Leader in March of 2019.

7.     On October 1, 2019, Plaintiff was informed that he needed to take a hair follicle drug test.

8.     Although Plaintiff was informed that he had been chosen randomly, Plaintiff was told by

co-workers that he was “turned in” as opposed to being randomly selected.

9.     The hair follicle test was completed in a cubicle on company premises.



                                                  2
        Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 3 of 8. PageID #: 3




10.     The clippers used to clip Plaintiff’s fair were not changed between the person prior to

Plaintiff and his sample being procured. Neither was the equipment sterilized.

11.     Thereafter, on October 7, 2019, Plaintiff was terminated, allegedly for failing the drug test.

12.     Plaintiff states that he had not used cocaine (for which he allegedly tested positive) and

that the test was not accurate.

13.     Upon information and belief, Defendant has included names of employees for testing in

the past that it has added to its list under the guise of random testing.

                                  FIRST CLAIM FOR RELIEF
                              ADEA--29 U.S.C. Sections 621 et seq.
14.      Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

thirteen (13) of this Complaint, supra, by reference in its entirety as if fully restated herein.

15.     Plaintiff was in the age group protected by 29 U.S.C. Sections 621 et seq. as he was fifty

-three (53) years of age at the time of his termination.

16.     Plaintiff states that he was qualified for his position based on his experience. Furthermore,

at all times material hereto he was meeting or exceeding Defendant’s legitimate business

expectations.

17.     On October 7, 2019 Plaintiff was terminated.

18.     Plaintiff states that other similarly situated employees who were substantially younger than

Plaintiff were not added to the random drug test list as Plaintiff was, and were not terminated for

the same reasons for which Plaintiff was terminated.

19.     The alleged reasons for Plaintiff’s termination are false and pretextual. Plaintiff states that

he did not use cocaine, and thus should not have tested positive. However, the sample procurement

process was deficient, and Plaintiff was not given the opportunity to provide a replacement sample.




                                                   3
         Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 4 of 8. PageID #: 4




20.          Plaintiff states that his termination permitted the retention of significantly younger

employees.

21.     Upon information and belief, Plaintiff was replaced by a person substantially younger than

Plaintiff.

22.     Plaintiff states that Defendant terminated his employment because of his age.

23.      Plaintiff states that Defendant has unlawfully and/or willfully discriminated against him

on the basis of age in violation of 29 U.S.C. §621 et seq.

24.      As a proximate cause of the acts complained of, Plaintiff has suffered the loss of his job

position, diminished earning capacity, lost wages, benefits, great mental and emotional distress,

anguish, humiliation and embarrassment. Plaintiff has also been forced to expend litigation

expenses and attorney’s fees.

                                SECOND CLAIM FOR RELIEF
               Americans with Disabilities Act--42 U.S.C. Sections 12101 et seq.
25.      Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

twenty-four (24) of this Complaint, supra, by reference in its entirety as if fully stated herein.

26.     Plaintiff states that at and prior to his termination he was regarded as a disabled individual

within the meaning of the 42 U.S.C. Sections 12101 et seq.

27.      Plaintiff states that he was perceived by Defendant as using illicit drugs.

28.     On October 7, 2019 Plaintiff was terminated.

29.     Plaintiff states that other similarly situated employees who were not falsely perceived by

Defendant as using illegal drugs were not added to the random drug test list as Plaintiff was, and

were not terminated for the same reasons for which Plaintiff was terminated.




                                                  4
        Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 5 of 8. PageID #: 5




30.     The alleged reasons for Plaintiff’s termination are false and pretextual. Plaintiff states that

he did not use cocaine, and thus should not have tested positive. However, the sample procurement

process was deficient, and Plaintiff was not given the opportunity to provide a replacement sample.

31.     Upon information and belief, Plaintiff was replaced.

32.     Plaintiff states that in terminating his employment, the Defendant violated and/or

intentionally violated Section 12112(a) made actionable pursuant to 42 U.S.C. Section 12117.

33.     As a proximate result of the actions of Defendant complained of herein, Plaintiff has lost

wages and benefits, suffered personal and financial damage, harassment, and great mental and

emotional stress, anxiety, humiliation and embarrassment. Plaintiff has also been forced to expend

court costs and attorney’s fees.

                                 THIRD CLAIM FOR RELIEF
                 Disability Discrimination, Ohio Revised Code Section 4112.02

34.     Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

thirty-three (33) of this Complaint, supra, by reference in its entirety as if fully restated herein.

35.     Plaintiff states that he was perceived as a disabled individual within the meaning of Ohio

Revised Code Section 4112.02(a)(13).

36.     Plaintiff states that he was perceived by Defendant as using illicit drugs. Plaintiff was flat

out asked if he had used illegal drugs on his wedding night, an allegation of which Plaintiff denied.

37.     On October 7, 2019 Plaintiff was terminated.

38.     Plaintiff states that other similarly situated employees who were not falsely perceived by

Defendant as using illegal drugs were not added to the random drug test list as Plaintiff was, and

were not terminated for the same reasons for which Plaintiff was terminated.




                                                   5
        Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 6 of 8. PageID #: 6




39.    The alleged reasons for Plaintiff’s termination are false and pretextual. Plaintiff states that

he did not use cocaine, and thus should not have tested positive. However, the sample procurement

process was deficient, and Plaintiff was not given the opportunity to provide a replacement sample.

40.    Upon information and belief, Plaintiff was replaced.

41.    Plaintiff states that in terminating his employment Defendant violated Plaintiff’s rights

under Section 4112.02(A) made actionable pursuant to Ohio Revised Code Section 4112.99 as

amended on the basis of disability.

42.    As a proximate result of the actions of Defendant complained of herein, Plaintiff has lost

wages and benefits, suffered personal and financial damage, harassment, and great mental and

emotional stress, anxiety, humiliation and embarrassment. Plaintiff has also been forced to expend

court costs and attorney’s fees.

                                   FOURTH CLAIM FOR RELIEF
                                       Invasion of Privacy

43.    Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

forty-two (42) of this Complaint, supra, by reference in its entirety as if fully restated herein.

44.    Upon information and belief, Plaintiff states that in connection with his termination, he was

falsely accused by Defendant of using illegal drugs.

45     The allegations against Plaintiff was false and malicious.

46.    Upon information and belief, the false reasons for Plaintiff’s termination and the allegation

that he used illegal drugs was published to the public with willful disregard of the truth or falsity

of them and/or with deliberate knowledge that these allegations were false. These allegations

against Plaintiff made by Defendant were false and defendant was aware of the false nature of the

charges and/or acted against Plaintiffs with reckless and wanton disregard of the truth or falsity of




                                                   6
          Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 7 of 8. PageID #: 7




the allegations motivated by a vendetta to procure his termination which was based on actual

malice.

47.       Plaintiffs state that the Defendant held Plaintiff in a false light and/or wrongfully intruded

into his private activities in such a manner as to cause outrage or mental suffering, shame, and

humiliation to a person of ordinary sensibilities. Defendant invaded Plaintiff’s privacy to his

damage.

48.       As a proximate result of the actions of Defendant complained of herein, Plaintiff has

suffered the loss of his job position, past and future wages and benefits, diminished earning

capacity, professional damage, and great mental and emotional stress, anxiety, humiliation and

embarrassment. Plaintiff has also been forced to expend court costs and attorney’s fees.

        WHEREFORE, Plaintiff demands a judgment ordering reinstatement to his position

together with lost back pay seniority and benefits or in the alternative for an award of lost back pay

and front pay in lieu of reinstatement and judgment against Defendant for compensatory and

punitive damages for emotional distress, anxiety, humiliation and embarrassment plus his costs,

interest and reasonable attorney fees. Plaintiff also seeks an amount of liquidated damages equal

to his damages and his costs and attorney’s fees all together with prejudgment and post judgment

interest. Plaintiff further prays for whatever other legal or equitable relief he may appear to be

entitled to.

                                         Respectfully submitted,

                                         WASSERMAN, BRYAN, LANDRY & HONOLD, LLP



                                         s/Francis J. Landry
                                         Francis J. Landry, Attorney for
                                         Plaintiff, Anthony Hile



                                                    7
 Case: 3:21-cv-00146-JRK Doc #: 1 Filed: 01/19/21 8 of 8. PageID #: 8




                                  JURY DEMAND

Plaintiff demands a jury trial as to all issues so triable in the within cause.

                                s/Francis J. Landry
                                Francis J. Landry




                                            8
